COOK, Judge
(dissenting):
I agreed with Chief Judge Everett in United States v. McDonagh, 14 M.J. 415, 422-23 (C.M.A.1983), that the elimination by Congress of the so-called Catlow-Russo rule1 is procedural only and not violative of the ex post facto clause.2 However, I disagree with the distinction drawn by the Chief Judge between “military” and “non-military” offenses. See my concurring-in-part opinion in McDonagh, 14 M.J. at 424. Thus I believe that Article 2, Uniform Code of Military Justice, 10 U.S.C. § 802, as amended, applies to all servicemembers tried after the effective date of the amendment. I would reverse the decision of the United States Navy-Marine Corps Court of Military Review.

. United States v. Catlow, 23 U.S.C.M.A. 142, 48 C.M.R. 758 (1974); United States v. Russo, 1 M.J. 134 (C.M.A.1975).